 


109 HR 2398 IH: Constitutional Protection of the Right to Vote Act
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2398 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Davis of Illinois introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide fairness in voter participation. 
 
 
1.Short titleThis Act may be cited as the Constitutional Protection of the Right to Vote Act.
2.FindingsCongress makes the following findings:
(1)The right to vote is the most basic constitutive act of citizenship. The right to vote should not be abridged by the United States or any State on account of race, color, gender, or previous condition of servitude. Fundamental fairness requires that all members of society who have reached voting age, including rehabilitated ex-felons, be given a right to the ballot in State and Federal elections.
(2)The lack of a nationwide uniform standard regarding ex-felons and eligibility to vote has led to a crazy quilt of laws, where in some States ex-felons are barred from voting for life. Currently, it is estimated that 3.9 million United States citizens are disenfranchised, including over one million who have completed their sentences. State disenfranchisement laws have had an adverse affect on African Americans. Thirteen percent of African American men, or 1.4 million, are currently disenfranchised because of such laws.
(3)While State law determines the qualifications for voting, Congress must ensure that the citizens’ right to the ballot is unabridged. Disenfranchisement laws are vestiges of medieval times when citizens who committed crimes suffered civil death and were banished from society. These laws serve no purpose in a free and democratic country toward the reintroduction of individuals back into society. After an individual has served a sentence of imprisonment and is no longer on probation or parole, that individual should be eligible to participate in Federal and State elections.
3.Rights of citizensThe right of a citizen of the United States to vote shall not be denied or abridged because that citizen has been convicted of a criminal offense, unless such citizen is, at the time of the vote, serving a felony sentence in a correctional institution or facility or is otherwise under the supervision or actual or constructive custody of a governmental authority pursuant to that conviction.
4.Notice to persons releasedNot later than 90 days after the date of the enactment of this Act, each correctional institution or facility shall establish and carry out a system of notice to ensure that persons being released from that institution or facility are informed of the right to vote protected by this Act.
5.DefinitionAs used in this Act, the term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses. 
 
